United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-3646
                                 ___________

Gary Goss,                              *
                                        *
             Appellant,                 *
                                        *
       v.                               *
                                        * Appeal from the United States
State of Arkansas; University of        * District Court for the Eastern
Arkansas, of the State of Arkansas;     * District of Arkansas.
University of Arkansas Cooperative      *
Services; and University of Arkansas    *
Board of Trustees,                      *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: April 17, 1998

                                Filed: January 6, 1999
                                 ___________

Before BEAM, JOHN R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Gary Goss brought this action pursuant to the Age Discrimination in
Employment Act, see 29 U.S.C. §§ 621-634, against the State of Arkansas, the
University of Arkansas, the University of Arkansas Cooperative Extension Service,
and the University of Arkansas Board of Trustees. The defendants moved for
summary
judgment on the ground, inter alia, that they were immune from suit under the Eleventh
Amendment, and Mr. Goss countered that Congress had specifically made the several
states subject to suit for age discrimination in 29 U.S.C. § 630(b)(2). The district
court, relying on its previous decision in Hawn v. Sugg, No. LR-C-95-831 (E.D. Ark.
May 12, 1997), rev'd, No. 97-2613, 1998 WL 813823 (8th Cir. Nov. 20, 1998) (per
curiam), held that the abrogation of Eleventh Amendment immunity contained in the
statute was a constitutional exercise of congressional authority, and thus denied the
defendants' motion for summary judgment.

      We recently ruled in Humenansky v. Regents of the University of Minnesota,
152 F.3d 822, 828 (8th Cir. 1998), that § 630(b)(2) does not in fact abrogate Eleventh
Amendment immunity and, moreover, that even if it purported to, it could not have
been enacted pursuant to the power of Congress to enforce the Fourteenth Amendment
and thus would have been unconstitutional. Humenansky is on all fours with this case
and disposes of it entirely.

       We therefore reverse the judgment of the district court and remand for such
further proceedings, if any, as the district court finds are not inconsistent with this
opinion.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-